Citation Nr: 1140038	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-50 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a right great toe injury.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1945 to February 1947 and from July 1951 to November 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2010 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This case was most recently before the Board in November 2011, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


FINDING OF FACT

A right great toe injury is not etiologically related to the Veteran's active service and right great toe arthritis was not present within one year of his separation from such service.







CONCLUSION OF LAW

A right great toe injury was not incurred in or aggravated by the Veteran's active service and its incurrence or aggravation during such service may not be presumed.  §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Board notes that a complete copy of the Veteran's service treatment records (STRs) are not on file.  However, several attempts to obtain these records from the National Personnel Records Center (NPRC) were made, but it has been determined that the Veteran's records were destroyed by fire.  The Veteran was made aware of this fact and he made further attempts to obtain his records from both the Department of the Army and Ft. Belvoir.  These attempts were also unsuccessful.  As multiple attempts to obtain these records were made, the Board finds that VA has fulfilled its duty to assist in this regard.  Additionally, VA Medical Center and private treatment notes have been obtained and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he injured his right great toe when a section of bridge was dropped on his toe in July 1951 while serving at Ft. Belvoir.  The Veteran reported that as a result of this injury he developed a growth on his right great toe, that he continued to have problems with the toe through the years, and that he eventually required surgical repair of his right great toe in 1986.

While there is no record of treatment for a right great toe injury during service, the Veteran is competent to report when his symptoms began and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, as a lay person, the Veteran is not competent to render a medical diagnosis or provide a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted above, there is not a complete set of the Veteran's STRs of record.  However, of record is a February 1952 separation examination.  There is no indication from the examination report that the Veteran reported a right foot injury at that time.  In fact, the Veteran checked "no" on the health questionnaire when asked if he experienced foot trouble.  Additionally, the Veteran's lower extremities were found to be clinically normal upon examination. 

A review of the post-service medical records shows that in November 1986, the Veteran was seen by a private orthopedic surgeon.  At that time, he reported that while he was walking a few days prior he felt a snap in the region of his right great toe.  He reported that the snap was followed by pain, swelling, and bruising.  X-rays taken at that time revealed marked degenerative changes in the first metatarsalphalangeal (MP) joint with virtually no joint space remaining, sclerosis in the metacarpal and phalanx, and large osteophytes on both sides of the joint.  The Veteran was diagnosed with acute rupture of the extensor hallucis longus tendon and severe hallux rigidus.  The Veteran underwent surgical repair of the tendon and debridement of the first MP joint.  

Also of record is an August 2007 letter from the Veteran's 1986 surgeon in which Dr. P.M. reported that the Veteran had an arthritic condition involving the MP joint of the right great toe and that the arthritic process certainly could have begun from an injury many years prior to the 1986 diagnosis.  Dr. P.M. further went on to state that the arthritic process can occur after an injury or as a result of osteoarthritis and he felt it was at least as likely to result from the toe injury as it was to have resulted from osteoarthritis.    

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board notes that while the Veteran's private doctor notes that the Veteran's right great toe arthritis was as likely to have occurred as a result of an injury as osteoarthritis, there is no rationale for this opinion provided.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.

In March 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his currently present right great toe injury.  The examiner completed both a thorough review of the claims file and a physical examination of the Veteran.  Based on the findings, the examiner diagnosed right foot rigid pes planus; right foot hallux limitus; degenerative joint disease of the right midtarsal joint, the right foot, and the right ankle; and right foot posterior tibial tendonitis.  The examiner stated that the Veteran had previously reported that he did not sustain a fracture to his right foot, even after his reported injury in active service.  The examiner stated that without evidence of a severe fracture of the right foot, involving most of the midfoot, the Veteran's rigid pes planus was more contributory to the pathology of the Veteran's current disability than would be trauma occurring 35 years ago.  The examiner also stated that the 1986 surgery for acute tendon rupture, degenerative joint disease, and exostosis were all consistent with a progressive rigid flat foot and not with an acute injury 35 years ago.  The examiner noted that progressive rigid flat foot led to increased degenerative joint disease, decreased range of motion over time, and increased pain.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the opinion from the Veteran's private doctor is inadequate to serve as the basis of a grant of entitlement to service connection.  In this regard, as noted above, Dr. P.M. failed to provide an adequate rationale for his opinion that the Veteran's current right great toe disability was a result of an injury sustained during active service.  Therefore, Dr. P.M.'s opinion is not an absolute conclusion, but merely an opinion to be weighed with all the other probative evidence of record.  In contrast the March 2011 VA examiner completed a thorough review of the Veteran's claims file and completed a very thorough physical examination.  The VA examiner also clearly identified the Veteran's various diagnoses involving the Veteran's right foot and clearly stated that the Veteran's right foot disability was due to his progressive rigid flat foot and not his acute injury 35 years ago.   

Also of record are VA Medical Center treatment notes.  A review of these treatment notes shows that the Veteran is followed at the VA Medical Center for right foot problems.  However, there is no indication from the treatment notes that the Veteran's current foot problems are related to his active service or that he was diagnosed with right great toe arthritis within a year of his separation from active service.   

In sum, the March 2011 VA examiner has competently opined that the Veteran's right foot problems are a result of progressive rigid flat foot and are not related to an injury sustained in active service.  Additionally, there is no evidence of record indicating that the Veteran was diagnosed with right great toe arthritis within a year of his separation from active service.

Therefore, the Board finds that the preponderance of the evidence is against the claim.  In so concluding, the Board acknowledges the obvious sincerity of the Veteran in pursuing entitlement to service connection.  The Board, however, is obligated to decide cases based on the evidence before it rather than on such factors.  Based on the evidence of record, entitlement to service connection for a right great toe injury is not warranted.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.




ORDER

Entitlement to service connection for a right great toe injury is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


